Citation Nr: 0638682	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus, claimed 
as due to radiation exposure.

3.  Entitlement to service connection for hypertension, 
claimed as due to radiation exposure.

4.  Entitlement to service connection for pseudophakia of the 
eyes, claimed as due to radiation exposure.

5.  Entitlement to service connection for epilepsy, claimed 
as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1949 until April 
1953.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from September 2001 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

These matters were previously before the Board in June 2005.  
At that time, the issue of whether new and material evidence 
was received to reopen a claim of entitlement to service 
connection for residuals of radiation exposure was dismissed.  
With respect to the remaining five issues, a remand was 
ordered to accomplish additional development.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's current back disability is causally related to 
active service.

2.  The evidence does not demonstrate that the veteran 
engaged in a radiation-risk activity.

3.  The evidence does not demonstrate that the veteran 
currently has a radiogenic disease.

4.  The competent evidence does not demonstrate a current 
diagnosis of tinnitus. 

5.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hypertension is causally 
related to active service.

4.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed pseudophakia of the eyes is 
causally related to active service.

5.  The competent evidence does not demonstrate a current 
diagnosis of epilepsy. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(2006).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(2006).

4.  Pseudophakia of the eyes was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2006).

5.  Epilepsy was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of May 2003 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Such notice did not inform the veteran as to the law 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
service connection claims, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims file are reports of VA and private post service 
treatment and examination.  Additionally, documents 
associated with an award from the Social Security 
Administration (SSA) are affiliated with the record.  
Correspondence from the Navy and from the National Threat 
Reduction Agency are also in the file.  Moreover, the claims 
file contains the veteran's own statements in support of his 
claim, to include testimony provided at a March 2005 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

The Board notes that, aside from the VA Ionizing Radiation 
Registry examination performed in December 2002, the veteran 
has not received any examinations relating to his claimed 
disabilities.  In this regard, the law holds that VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, none of the claimed disabilities were 
shown in service, or for decades following separation.  In 
fact, the post-service treatment records do not establish a 
current diagnosis as to tinnitus and epilepsy.  For these 
reasons, an examination is not found to be necessary under 
38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection- chronic disease

Where a veteran served 90 days or more during a period of 
war, or for a period of 90 days after December 31, 1946, and 
a chronic disease, including arthritis, becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R.§§ 3.307, 3.309 (2006).

Presumptive service connection- radiation-exposed veterans

Under 38 C.F.R. § 3.309(d), a radiation-exposed veteran is a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2006).

Where participation in a radiation-risk activity is 
demonstrated, presumptive service connection is warranted for 
the diseases listed at 38 C.F.R. § 3.309(d)(2), provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  

The diseases listed at 38 C.F.R. § 3.309(d)(2) include 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Claims based on exposure to ionizing radiation

Where the veteran is claiming entitlement to service 
connection based on radiation exposure and the criteria for 
presumptive service connection under 38 C.F.R. § 3.309 are 
not satisfied, the provisions of 38 C.F.R. § 3.311 are 
potentially applicable.  Specifically, where a claimant does 
not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service. 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest 5 years or more 
after exposure. 38 C.F.R. § 3.311(b)(5).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection- back disability

The veteran is claiming entitlement to service connection for 
a back disability.  In a January 2001 statement, the veteran 
reported that he had injured his back in October 1949 while 
at the Naval Training Center in San Diego.  As he elaborated 
at his March 2005 hearing before the undersigned, the veteran 
injured his back in service by falling against a capstan.  
(Transcript "T," at 3-4.)  He claims that he was told he 
had a "busted disc" and was given a back brace.  (T. at 4-
5.)  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of lumbar arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

As noted previously, the first element for consideration in 
evaluating a service connection claim is that of current 
disability.  In the present case, a June 2001 VA clinical 
record indicates arthritis and degenerative disk disease of 
the lumbar spine.  Subsequent VA outpatient treatment records 
dated in May 2003 and February 2006 reflects complaints of 
low back pain, controlled with medication.  Based on the 
foregoing, the Board finds that a current disability is 
demonstrated and the first element of a service connection 
claim has been satisfied.  However, the remaining elements of 
a service connection claim have not been met, as will be 
discussed below.  

The veteran's service medical records have been reviewed.  
Such records do not reveal any complaints or treatment 
referable to a back disability.  His April 1953 separation 
examination showed a normal spine.  Thus, the service records 
do not demonstrate that a back disability was incurred in 
active service.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any current back problems are 
causally related to active service, for the reasons explained 
below.  

The post-service records do not reveal any treatment for back 
problems until 1984, at which time degenerative disc disease 
was indicated.  However, in the absence of demonstration of 
continuity of symptomatology, this is too remote from the 
veteran's discharge in 1953 to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, the evidence clearly reflects that the 
veteran injured his back in a post-service work accident in 
October 1983 and that during treatment in 1994 he reported 
back pain beginning at the time of such injury.  Finally, no 
competent evidence of record causally relates the veteran's 
current back disability to active service.  

In conclusion, the evidence fails to demonstrate that the 
veteran's current back disability is causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Service connection- tinnitus, hypertension, 
pseudophakia, and epilepsy, all claimed as due to radiation 
exposure

The veteran is seeking entitlement to service connection for 
tinnitus, hypertension, pseudophakia, and epilepsy, all 
claimed as due to radiation exposure.  As indicated in an 
August 1985 statement, he contends that he was exposed as a 
result of his duties at the Pacific Proving Ground, at 
Eniwetok and Bikini Atoll in the spring of 1948.  He further 
contends that he was exposed to radiation during operation 
Sandstone.  Moreover, in a January 2001 communication, he 
stated that he was at ground zero of a detonation at Eniwetok 
in 1951.  As clarified at his March 2005 hearing, the veteran 
was not present at the time of the explosion, but engaged in 
the clean up of atomic testing that had already taken place 
at that location.  (T. at 6.)  At that time, he remarked that 
the crew carried Geiger counters which indicated high 
radiation readings.  (T. at 7.)  

In further support of his appeal, the veteran submitted a 
chronological list of duty assignments which show that he was 
stationed on the U. S. S. ARD from February 1950 until April 
1952.  

At the outset, the Board observes that the competent evidence 
of record does not demonstrate any diagnoses of tinnitus or 
epilepsy.  As a consequence, an award of service connection 
for these disabilities is not justified here.  Indeed, 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Even if the evidence could be favorably construed so as to 
allow for a finding of current disability as to each of the 
veteran's claims, his request for service connection 
nevertheless would fail, for the reasons discussed below.

The Board has considered whether presumptive service 
connection for chronic diseases is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), cardiovascular-renal 
disease, including hypertension, and organic diseases of the 
nervous system, are regarded as chronic diseases.  However, 
in order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).   As the evidence of record fails to establish 
any clinical manifestations of hypertension within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

The Board will next consider whether a grant of presumptive 
service connection is possible pursuant to 38 C.F.R. 
§ 3.309(d), for radiation-exposed veterans.  The critical 
question in this regard is whether the evidence demonstrates 
participation in a radiation-risk activity as defined under 
38 C.F.R. § 3.309(d)(3).  The Board finds that the veteran's 
duties in service, as detailed above, do not satisfy the 
criteria for a radiation risk activity.  In so finding, the 
Board acknowledges that the veteran was present in the 
Eniwetok Atoll from February 1950 until April 1952.  However, 
the evidence does not reveal service as a member of the 
garrison or maintenance forces, as required to enable a 
finding of radiation risk activity under 38 C.F.R. 
§ 3.309(d)(3)(iv)(C).  Moreover, while the veteran claimed 
participation in Operation Sandstone, a January 2002 letter 
from the Defense Threat Reduction Agency notes that units and 
personnel arriving at Eniwetok Atoll subsequent to November 
20, 1948, as the veteran did, are not considered to be 
participants in that operation.  Indeed, 38 C.F.R. 
§ 3.309(d)(v)(C) states that the operational period for 
Operation Sandstone was from April 15, 1948 through May 20, 
1948.  As already noted, the veteran was not stationed in the 
Eniwetok Atoll during that time period. 

Because the evidence does not demonstrate participation in a 
radiation-risk activity as defined under 38 C.F.R. 
§ 3.309(d)(3), presumptive service connection based on 
radiation exposure is not possible here.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  In doing so, 
the Board notes that because the veteran's claims are based 
on exposure to ionizing radiation, the provisions of 
38 C.F.R. § 3.311 are for consideration.  As set forth 
earlier, the special development procedures provided in 38 
C.F.R. § 3.311 only apply where the veteran suffers from a 
radiogenic disease.  The list of radiogenic diseases, found 
at 38 C.F.R. § 3.11(b)(2) does not include tinnitus, 
hypertension, pseudophakia, or epilepsy.  (The Board 
acknowledges that the veteran underwent bilateral clear 
cornea cataract extractions in 1998, but the competent 
evidence shows no diagnoses of posterior subcapsular 
cataracts such as to conclude that the veteran has a 
radiogenic disease with respect to his eye claim.)  

As the veteran does not have a radiogenic disease, the 
special development procedures provided in 38 C.F.R. § 3.311 
are not for application here.  In any event, a June 2001 
letter from the Department of Energy noted that no dosimetry 
records pertaining to the veteran were found.  An August 2001 
letter from the Defense Threat Reduction Agency again 
indicated that no records of radiation exposure were found 
for the veteran after a careful search of available dosimetry 
data.  A third negative search was reported in a December 
2001 letter from the Naval Dosimetry Center.  

As demonstrated above, official documentation does not show 
that the veteran was exposed to dangerous levels of radiation 
while in service.  Indeed, a September 1985 letter from the 
Department of the Navy noted that surveys showed the islands 
of the Eniwetok Atoll to be free of any radiation hazard when 
tested in May 1950.  An August 2001 letter from the Defense 
Threat Reduction Agency noted that such information remained 
current.  Finally, a January 2002 letter from the Defense 
Threat Reduction Agency again stated that Eniwetok did not 
have measurable radiation levels above background when the 
veteran's ship arrived in 1950.  

For the foregoing reasons, the veteran's claim of entitlement 
to service connection for tinnitus, hypertension, 
pseudophakia, and epilepsy due to radiation exposure must 
fail.  Moreover, the competent evidence does not show, nor 
does the veteran contend that such disabilities arose due to 
any other incident of service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).
							

ORDER

Service connection for a back disability is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for pseudophakia of the bilateral eyes is 
denied.

Service connection for epilepsy is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


